Name: Commission Regulation (EEC) No 1709/93 of 29 June 1993 adjusting the prices and amounts fixed in ecus in the cereals sector as a result of the monetary realignments during the 1992/93 marketing year
 Type: Regulation
 Subject Matter: agricultural policy;  foodstuff;  prices;  plant product
 Date Published: nan

 No L 159/80 Official Journal of the European Communities 1 . 7 . 93 COMMISSION REGULATION (EEC) No 1709/93 of 29 June 1993 adjusting the prices and amounts fixed in ecus in the cereals sector as a result of the monetary realignments during the 1992/93 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), the target prices and the threshold prices for cereals, and the minimun price for starch potatoes have been fixed by Regulation (EEC) No 1 766/92 for an indefinite period ; Whereas the threshold prices for cereals flour, groats and meal have been fixed by Commission Regulation (EEC) No 1581 /93 (8) fixing, for the 1993/94 marketing year, the threshold prices for certain categories of cereals flour, groats and meal, taking account of the reducing coeffi ­ cient ; Whereas Commission Regulation (EEC) No 171 1 /93 (9) fixes the amount of the premium to be paid to producers of potatoes intended for the manufacture of potato starch during the 1993/94 marketing year ; Whereas the special aid applicable in the cereals sector in Portugal has been fixed by Council Regulation (EEC) No 738/93 of 17 March 1993 amending the transitional measures governing the common organization of the market in cereals and rice in Portugal as provided for by Regulation (EEC) No 3653/90 ( 10) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (2), and in particular Article 9 ( 1 ) thereof, Having regard to Commission Regulation (EEC) No 3824/92 of 28 December 1992 laying down the prices and amounts fixed in ecus as a result of the monetary realignments (3), as last amended by Regulation (EEC) No 1330/93 (4), and in particular Article 2 thereof, Whereas Article 1 of Commission Regulation (EEC) No 3820/92 of 28 December 1992 on transitional measures for the application of the agrimonetary arrange ­ ments laid down in Council Regulation (EEC) No 3813/92 (^ establishes a link between the agrimone ­ tary arrangements applicable with effect from 1 January 1993 and those applying previously ; HAS ADOPTED THIS REGULATION : Article 1 The prices and amounts fixed in ecus in the cereals sector and divided by 1,013088 shall be as set out in the Annexes I and II . Whereas Regulation (EEC) No 3824/92 lays down the list of prices and amounts in the cereals sector which are to be divided by the reducing coefficient of 1,013088 fixed by Commission Regulation (EEC) No 537/93 (6), as last amended by Regulation (EEC) No 1331 /93 (7), with effect from the beginning of the 1993/94 marketing year, under the arrangements for the automatic dismantlement of negative monetary gaps ; whereas Article 2 of Regulation (EEC) No 3824/92 provides that the resulting reductions in the prices and amounts are to be specified for each sector concerned and that the reduced prices and amounts are to be fixed ; whereas the buying-in prices, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1993 . (') OJ No L 181 , 1 . 7. 1992, p. 21 . 0 OJ No L 387, 31 . 12. 1992, p. 1 . (J) OJ No L 387, 31 . 12 . 1992, p. 29 . (4) OJ No L 132, 29 . 5 . 1993, p. 113. (*) OJ No L 387, 31 . 12 . 1992, p. 22. (6) OJ No L 57, 10 . 3 . 1993 , p. 18 . 0 OJ No L 132, 29 . 5. 1993, p. 114. ( ») OJ No L 152, 24 . 6 . 1993, p. 16. (*) See page 84 of this Official Journal . 1(l) OJ No L 77, 31 . 3 . 1993, p. 1 . 1 . 7. 93 Official Journal of the European Communities No L 159/81 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 June 1993 . For the Commission Rene STEICHEN Member of the Commission No L 159/82 Official Journal of the European Communities 1 . 7 . 93 ANNEX I CEREALS Cereals sector (ECU/tonne) The prices referred to in Regulation (EEC) No 1766/92 (a) Buying- in prices  1993/94 marketing year  1994/95 marketing year  from the 1995/96 marketing year onwards (b) Target prices  1993/94 marketing year  1994/95 marketing year  from the 1995/96 marketing year onwards (c) Threshold prices  1993/94 marketing year  1994/95 marketing year  from the 1995/96 marketing year onwards 115,49 106,60 98,71 128,32 118,45 108,58 172,74 162,87 153,00 (d) Special aid applicable in Portugal [Regulation (EEC) No 3653/90] (see Annex II) Starch product sector (ECU/tonne) 205,31 189,52 173,73 (a) Minimum price of the potatoes referred to in Article 8 ( 1 ) of Regulation (EEC) No 1766/92  1993/94 marketing year  1994/95 marketing year  from the 1995/96 marketing year onwards (b) Premium for producers of potatoes intended for the manufacture of potato starch referred to in Article 8 (4) of Regulation (EEC) No 1766/92  from the 1993/94 marketing year to the 1995/96 marketing year 18,43 ANNEX II Special aid applicable in Portugal (Regulation (EEC) No 3653/90) (ECU/tonne) 1993/94 1994/95 1995/96 1996/97 1997/98 1998/99 1999/2000 2000/01 2001 /02 2002/03 Common wheat 96,70 88,42 79,95 71,32 62,44 53,32 43,89 34,06 23,74 12,64 Maize 51,65 46,48 41,32 36,16 30,99 25,82 20,66 15,50 10,33 5,16 Barley, triticale, rye 65,40 58,87 52,33 45,78 39,25 32,70 26,17 19,62 13,08 6,54 Grain sorghum 44,89 40,40 35,92 31,43 26,94 22,45 17,96 13,46 8,98 4,49